Citation Nr: 0802978	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-41 079	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus with erectile dysfunction, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a heart condition, 
including as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to service connection for elevated liver 
enzymes. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 until January 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2004 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

In the August 2005 Substantive Appeal (VA Form 9), the 
veteran raised claims for entitlement to increased 
evaluations for peripheral neuropathy of all extremities.  
These claims have not been adjudicated and are REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for elevated liver 
enzymes.  Rating decisions dated in April 1974, May 1974, and 
June 1989 denied service connection for elevated liver 
enzymes.  These decisions were not appealed and are final. 
38 C.F.R. §§ 20.1100, 20.1103.  Therefore the submission of 
"new and material" evidence is necessary in order to reopen 
the claims.

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
was not provided this notice and the case must be remanded to 
ensure compliance with procedural requirements.

Additionally, VA's duty to assist has not been satisfied as 
there are treatment records which have not yet been obtained.  
For example, in the October 2004 Notice of Disagreement and 
an October 2004 Substantive Appeal (VA Form 9) the veteran 
advised the RO that he had been treated for a heart condition 
at VA Medical Centers in the 1980s.  A September 1998 private 
medical record indicated the veteran followed his elevated 
liver function tests at the VA Medical Center in Shreveport.  
An August 2002 private medical record reflected the veteran 
intended to follow up elevated liver function tests with a 
hepatitis panel at a VA facility.  Similarly, a private 
medical record dated in September 2003 indicated the veteran 
intended to transfer all care of his diabetes to the VA 
Medical Center.  While there are some VA outpatient treatment 
records associated with the claims file, these records are 
dated from April 2004 to August 2005.  VA has a duty to 
obtain all relevant VA and Governmental records prior to 
adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).  
Therefore, VA records prior to April 2004 should be obtained.

The Board is of the opinion that another VA examination is 
warranted to ascertain the severity of the diabetes mellitus.  
Although the veteran was provided a VA examination in 
December 2004, this examination is incomplete as the examiner 
did not indicate the claims file was reviewed and more 
significantly, failed to provide a rationale for his 
findings.  See 38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Concerning the claim for entitlement to service connection 
for hypertension, the Board finds a VA examination is 
warranted.  With regard to all claimed disorders, VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service. 
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) 
(Both holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  This includes whether there is an additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition.  See 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(en banc).  

While VA examinations in November 2003 and December 2004 
provided opinions as to the etiology of the hypertension, 
neither examination reviewed the claims file or provided a 
rationale for the findings.  Furthermore, neither examination 
contained an opinion as to whether or not the service-
connected diabetes mellitus aggravated the non-service 
connected hypertension.  It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, an opinion as to the 
relationship, if any, between the service connected 
disabilities and the claimed conditions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claim for service 
connection for elevated liver enzymes.  
Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the veteran of the 
evidence and information that is necessary 
to reopen the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from the 
Shreveport VA Medical Center and the 
Little Rock VA Medical Center; and 
associate these records with the claims 
file.

3.  The veteran should be afforded an 
examination for his diabetes mellitus in 
order to ascertain the severity and 
manifestations of that disability.  The 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt and 
review in any report generated as a result 
of this remand.

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and the 
examiner is requested to report complaints 
and clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to specify all complications of the 
veteran's diabetes mellitus, indicate 
whether the veteran's diabetes mellitus 
requires a regulation of activities and 
whether his diabetes mellitus has 
manifested episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of the veteran's hypertension, as 
well as any diagnosed heart condition.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

 a) Whether the veteran has hypertension 
or a heart disorder that can be causally 
or etiologically related to any event or 
incident during service.

 b) Whether the veteran's service-
connected diabetes mellitus caused or made 
worse the hypertension or any diagnosed 
heart condition.

6.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




